Citation Nr: 1214992	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Veteran presented personal testimony before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The evidence supports a finding that tinnitus had its onset in service and has continued thereafter.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that tinnitus had its onset in service.  At the February 2012 hearing before the undersigned, he testified he did not have any issues with tinnitus prior to entering service.  See transcript on page 3.  The Veteran's representative asked the Veteran about the question the audiologist asked at the February 2010 audiological evaluation about when his tinnitus began.  Id. on page 5.  The Veteran testified that he first noticed tinnitus while in service.  Id.  He stated that the focus of the questioning was not about tinnitus; rather, it was a long conversation.  Id.  The Veteran stated he did not know when it happened, but it happened before he got out of service.  Id.  He stated he did not seek treatment during service for tinnitus and did not know what it was while on active duty.  Id. on page 6.  He stated he just assumed that the tinnitus was normal.  Id.  The Veteran testified that when he got out of service, he worked for the State of New Jersey while he waited to enter law school.  Id. on page 8.  After graduating law school in June 1971, he worked as a lawyer or in the legal field in various capacities and was still a mediator and arbitrator.  Id.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After having carefully reviewed the evidence of record, the Board finds that the evidence supports the grant of service connection for tinnitus.  The reasons follow.

The Veteran underwent a VA audiological evaluation in May 2010.  The examiner addressed the date and circumstances of tinnitus onset as follows: "Veteran reports tinnitus to be long-standing but cannot make an association with onset or provide a more specific onset date."  See examination report on page 2.  The examiner concluded that tinnitus was less likely as not caused by or a result of military service.  In addressing the rationale, the examiner wrote the following:

Tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident; however, [V]eteran does not make a specific association or time of onset; therefore, it is my opinion that tinnitus is less likely as not (less than 50/50 probability) caused by or a result of military service.

Id. on page 5.

At the February 2012, hearing, the Veteran subsequently testified that he did not understand the examiner's question as to the onset of tinnitus and that it began during service.  The Board finds that the testimony provided on this subject matter is credible.  The Veteran is competent to report that he experienced tinnitus while in service.  He has stated that he did not fully understand the question the examiner asked at the May 2010 audiological evaluation.  There is no question that the Veteran had in-service noise exposure.  The examiner made it clear that she was unable to find a relationship between tinnitus and service because the Veteran had been unable to provide her with an onset date.  Now that the Veteran has provided an onset date, and the examiner made a finding that tinnitus is known to have a noticeable onset immediately or soon following the incident, it makes sense that as the Veteran was exposed to noise in service, he would have developed tinnitus at that time.  
As the evidence shows a current diagnosis of tinnitus, credible testimony concerning the onset of tinnitus and continuity of symptomatology thereafter, the Board concludes that the evidence supports a finding that tinnitus had its onset in service.  

Duties to Notify & Assist

The Board notes that it need not address whether the duties to notify and assist as described under the Veterans Claims Assistance Act have been met since the award of service connection for tinnitus is a complete grant of the benefit sought, and any failure to meet these duties is not prejudicial.


ORDER

Entitlement to service connection for tinnitus is granted.



________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


